OPINION — AG — ** WAREHOUSEMAN — STORAGE — GRAINS ** (1) A WAREHOUSEMAN IS REQUIRED "TO MAINTAIN AT ALL TIMES ENOUGH GRAIN OR FIELD SEED" TO "COVER HIS OPEN STORAGE LIABILITY". (2) AN AGENT OF THE STATE BOARD OF AGRICULTURE WOULD NOT BE EXCEEDING HIS AUTHORITY IN REQUESTING INFORMATION FROM A WAREHOUSEMAN CONCERNING OPEN STORAGE OF GRAIN THAT HAS BEEN DEPOSITED WITH SUCH WAREHOUSEMAN. (REPORTS, CONDUCT AND CONDITION, INSPECTION CONTENTS AND RECORDS) CITE: 81 O.S. 405 [81-405], 81 O.S. 414 [81-414], 81 O.S. 413 [81-413] (J. H. JOHNSON)